Order unanimously reversed on the law without costs, motion dismissed and award reinstated. Memorandum: In this personal injury action, Supreme Court erred in granting the motion of defendant National School Bus Service, Inc., to vacate an arbitration award made in favor of Liberty Mutual Insurance Company (Liberty Mutual), which insured the vehicle operated by plaintiff at the time of the accident. While the court had subject matter jurisdiction over the motion (see, CPLR 7502 [a]), it did not have personal jurisdiction over Liberty Mutual, which was neither a party to the personal injury action nor served with process (see, Surdam v Vance, 160 AD2d 1142, 1143-1144). (Appeal from Order of Supreme Court, Monroe County, Kehoe, J. — Arbitration.)
Present — Pine, J. P., Hayes, Wisner, Boehm and Fallon, JJ.